                                         Case 5:17-cv-00220-LHK Document 1369 Filed 01/18/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                            Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                            ORDER RE HIGH PRIORITY
                                                                                              OBJECTIONS FOR JANUARY 22,
                                  14             v.                                           2019; PROVIDING FURTHER
                                                                                              INSTRUCTIONS RE CLOSING
                                  15     QUALCOMM INCORPORATED,                               ARGUMENTS
                                  16                    Defendant.                            Re: Dkt. Nos. 1357, 1358
                                  17

                                  18          Before the Court are the Federal Trade Commission’s (“FTC”) high priority objections

                                  19   (“HPO”) and responses, ECF No. 1358, for January 22, 2019, day 8 of the trial. Having

                                  20   considered the parties’ briefs, the relevant law, the Federal Rules of Evidence, the record in this

                                  21   case, and balancing the factors set forth in Federal Rule of Evidence 403, the Court rules as

                                  22   follows:
                                        FTC Objections                                       Ruling
                                  23
                                        Injung Lee, Samsung
                                  24    FTC HPO #1: QX0546 and Lee Dep. 36:9-16,             SUSTAINED.
                                        36:25-37:1, 39:24-40:5
                                  25    FTC HPO #2: QX0558 and Lee Dep. 261:8-               SUSTAINED.
                                        18, 261:23-262:1, 262:7-8, 262:15, 262:17-19
                                  26    FTC HPO #3: QX0551 and Lee Dep. 64:24-               OVERRULED.
                                  27    65:3
                                                                                         1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER RE HIGH PRIORITY OBJECTIONS FOR JANUARY 22, 2019; PROVIDING FURTHER
                                       INSTRUCTIONS RE CLOSING ARGUMENTS
                                         Case 5:17-cv-00220-LHK Document 1369 Filed 01/18/19 Page 2 of 3



                                        Robert Rango, former Broadcom
                                   1
                                        FTC HPO #4: QX1005                                   SUSTAINED as to McGregor’s May 8, 2014
                                   2                                                         email to Hurlston with carbon copy to Samueli
                                                                                             and Brandt.
                                   3
                                                                                             OVERRULED as to Henderson’s May 7, 2014
                                   4                                                         email to Rango and others, but this email may
                                                                                             not be offered for the truth of the matter
                                   5
                                                                                             asserted. The parties must redact McGregor’s
                                   6                                                         email from QX1005.

                                   7    Rango Dep. 67:12-68:19, 68:22-24, 69:11-
                                        70:15, 70:18-24, 71:2-15                             OVERRULED.
                                   8    Qualcomm Objections
                                   9
                                        Hojin Kang, Samsung
                                  10    Qualcomm HPO #1: Kang Dep. 63:2-6, 63:9-             SUSTAINED.
                                        11, 152:25-153:3
                                  11    Jianxin Ding, Huawei
                                        Qualcomm HPO #2: Ding Dep. 299:11-25                 SUSTAINED.
                                  12
Northern District of California




                                        Lorenzo Casaccia, Qualcomm
 United States District Court




                                  13    Qualcomm HPO #3: CX6138                              SUSTAINED as to Martin’s April 18, 2015
                                                                                             email to Kaskoun and Kenagy.
                                  14
                                                                                             OVERRULED as to the remaining emails, of
                                  15                                                         which Lorenzo Casaccia is a recipient or
                                  16                                                         sender. The parties must redact Martin’s email
                                                                                             from CX6138.
                                  17
                                                                                             OVERRULED as to the slides, which are
                                  18                                                         pages 003 to 037.
                                        Qualcomm HPO #4: CX8262                              OVERRULED.
                                  19
                                              Trial Exhibits
                                  20
                                              The Court thanks the parties for the trial exhibits in the Courtroom and Qualcomm for the
                                  21
                                       two carts. However, the trial exhibits in Chambers plus the binders the parties are providing for
                                  22
                                       each witness are sufficient. The parties may take back the trial exhibits and carts that are in the
                                  23
                                       courtroom. In addition, yet a further set of exhibits provided by the parties is not needed. The
                                  24
                                       Court requests that the parties take back these eight boxes on Tuesday, January 22, 2019.
                                  25
                                              Closing Arguments
                                  26
                                              Closing arguments will be Tuesday, January 29, 2019, from 1:30 to 4:00 p.m. The parties
                                  27
                                                                                         2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER RE HIGH PRIORITY OBJECTIONS FOR JANUARY 22, 2019; PROVIDING FURTHER
                                       INSTRUCTIONS RE CLOSING ARGUMENTS
                                         Case 5:17-cv-00220-LHK Document 1369 Filed 01/18/19 Page 3 of 3




                                   1   shall file any HPOs related to closing arguments by Monday, January 28, 2019, at 5:00 p.m.

                                   2   IT IS SO ORDERED.

                                   3   Dated: January 18, 2019

                                   4                                                 ______________________________________
                                                                                     LUCY H. KOH
                                   5                                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                      3
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER RE HIGH PRIORITY OBJECTIONS FOR JANUARY 22, 2019; PROVIDING FURTHER
                                       INSTRUCTIONS RE CLOSING ARGUMENTS
